Title: General Orders, 28 May 1781
From: Washington, George
To: 


                        
                            Head Quarters New Windsor Monday May 28th 1781
                            Parole
                            Countersigns
                        
                        Each regiment in the New Hampshire Massachusett Rhode Island Connecticut New York and New Jersey lines is
                            ordered to furnish two able bodied men (engaged for three years or during the war) from the first recruits that join them;
                            to be incorporated with the Corps of Sappers and Miners on the same principles with those already draughted for that
                            corps.
                        That part of Colonel Van Schaick’s regiment stationed at West Point is to be held in readiness to move on the
                            shortest notice; all detachments or men on other duty from it are to be immediately relieved and called in.
                    